Citation Nr: 1326554	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-41 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to a disability rating greater than 10 percent for bilateral sensorineural hearing loss from October 18, 2006, and greater than 20 percent from July 7, 2011.

6.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

7.  Entitlement to a disability rating greater than 30 percent for generalized lipomatosis from October 18, 2006, and greater than 60 percent from February 1, 2010.

8.  Entitlement to a disability rating greater than 10 percent for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to March 1961 and from May 1961 to June 1976, to include a tour of duty in the Republic of Vietnam.  His decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a heart disorder and erectile dysfunction, as well as, an increased disability rating for bilateral sensorineural hearing loss and bilateral conjunctivitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the April 2013 hearing, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated a desire to withdraw from appeal the issues of service connection for a prostate disorder, and an increased disability rating for tinnitus and generalized lipomatosis.

2.  Resolving all reasonable doubt in the Veteran's favor, PTSD is manifested as a result of stressors that he experienced during combat service in Vietnam. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a prostate disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of an initial disability rating greater than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 30 percent for generalized lipomatosis from October 18, 2006, and greater than 60 percent from February 1, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for service connection for PTSD have been met.  §§ 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the April 2013 hearing, the Veteran indicated that he wished to withdraw his appeal as to the issues of service connection for a prostate disorder, and an increased disability rating for tinnitus and generalized lipomatosis, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In light of the Board's favorable decision in granting service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Service Connection for PTSD

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he suffers from a psychiatric disorder, to specifically include PTSD, as a result of his combat experiences in Vietnam.

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2); 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353  (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b)  requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

A review of the Veteran's Report Of Separation From Active Duty (DD Form 214) shows that his primary military occupational specialty was combat engineer.  His decorations included the Vietnam Service Medal, Republic of Vietnam Campaign Medal, Vietnam Cross of Gallantry with palm, and the Bronze Star Medal.  His service personnel records confirm that he participated in the TET Counteroffensive Phases IV, V, and VI.

A VA mental health outpatient treatment record dated in August 2008 shows that the Veteran reported a long history of nightmares of his time in combat, hypervigilence, flashback of soldiers getting killed, irritability and agitation on and off since his return from Vietnam.  The impression was that the Veteran was experiencing undiagnosed PTSD symptoms for many years.  The diagnosis was PTSD.

A VA psychiatric consult dated in June 2009 shows that the Veteran reported experiencing anxiety symptoms along with nightmares since returning from Vietnam.  He described his traumatic experiences as witnessing another soldier being decapitated by the propeller of a helicopter while arriving in a combat zone - noting that he had to pick up the remains of the deceased; during the TET Offensive while in a helicopter supply drop area, a fellow service member that was standing close to him was killed by sniper fire; and that his camp came under regular nightly mortar fire.  He described PTSD symptoms including recurring intrusive thoughts of traumatic experience, recurring nightmares, flashbacks, irritability, hypervigilance, social isolation, sleep disturbance, poor social functioning, increased startle response, and concentration problems.  Following mental status examination, the Veteran was diagnosed with PTSD.

A VA PTSD examination report dated in January 2011 shows that the Veteran reiterated the in-service stressful events as set forth above.  Following examination of the Veteran, the VA examiner indicated that the Veteran met the DSM-IV stressor criteria.  However, the examiner provided a diagnosis of depressive disorder, not otherwise specified.  The examiner indicated that the Veteran met the DSM-IV criteria for PTSD, as well, as the symptom criteria for persistent re-experiencing the traumatic event and for persistent hyper arousal.  The examiner, however, stated that he did not fulfill the symptom criteria for persistent avoidance of the stimulus, and that the trauma exposure did not cause impairment in social, occupational, or other areas of functioning.

During the April 2013 hearing, the Veteran and his representative asserted that the January 2011 VA examination had been inadequate because it lasted less than 25 minutes, and that the examiner did not appear to consider the Veteran's life story of PTSD and continued treatment for associated symptoms.

Having carefully reviewed the evidence of record in this case, the Board finds that the Veteran has been diagnosed with PTSD at various times during the course of this appeal.  While the VA examiner in January 2011 did not specifically diagnose PTSD, the VA examiner did concede that the Veteran had met the DSM-IV stressor criteria.  Moreover, in August 2008 and June 2009, the Veteran was diagnosed with PTSD following mental status examination and taking into account his asserted stressful events.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The remaining question, therefore, is whether there is an inservice stressor and either evidence of combat service or corroborating evidence the stressor occurred. 

A finding of combat service is significant because under 38 U.S.C.A. § 1154(b), if the Veteran is found to have served in combat, VA shall accept as sufficient proof of a stressor satisfactory lay evidence if it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of the event. VA's General Counsel has held that the determination of whether a Veteran "engaged in combat with the enemy" depends on multiple factors, including the requirement that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  VAOPGCPREC 12-99.  The General Counsel 's opinion is binding on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507. 

In the present case, the Veteran has described three specific stressful events -  
witnessing another soldier being decapitated by the propeller of a helicopter while arriving in a combat zone; witnessing a fellow service member being killed by a sniper during the TET Offensive; and experiencing regular mortar fire.  In this regard, as noted above, the Veteran's service personnel records confirm that he was a combat engineer and had participated in at least three phases of the TET Counteroffensive.  Moreover, his DD Form 214 confirms the receipt of the Bronze Star Medal.  The Bronze Star Medal is awarded for individual acts of heroism or meritorious achievement during a combat situation.  See generally 38 C.F.R. § 3.304(f) (2008); Office of the Assistant Sec'y of Def., Manual of Military Decorations & Awards, DoD 1348.33-M at 87, 102, September 2006.  The Bronze Star Medal is considered to be sufficient evidence by itself that the Veteran "engaged in combat with the enemy."  See VAOPGCPREC 12-99 (October 18, 1999). 

As the Board finds the Veteran engaged in combat with the enemy, the Veteran's lay testimony is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required.  38 C.F.R. § 1154. 

Therefore, the Veteran has provided evidence of all three elements required for a grant of service connection for PTSD, and the claim for service connection for PTSD is granted.


ORDER

The appeal as to the issue of service connection for a prostate disorder is dismissed.

The appeal as to the issue of an initial disability rating greater than 10 percent for tinnitus is dismissed.

The appeal as to the issue of a disability rating greater than 30 percent for generalized lipomatosis from October 18, 2006, and greater than 60 percent from February 1, 2010, is dismissed.

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a heart disorder and erectile dysfunction, as well as, an increased disability rating for bilateral sensorineural hearing loss and bilateral conjunctivitis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

With regard to the issues of an increased disability rating for bilateral sensorineural hearing loss and bilateral conjunctivitis, the Board finds that the Veteran underwent VA audio and eye examinations in April 2013.  Additionally, VA outpatient treatment record of the Veteran dated through August 2012 have been associated with his Virtual VA paperless claims file.  While the reports of treatment and examination have been associated with the claims files, this evidence has not been reviewed by the RO in connection with a decision on the Veteran's respective increased disability rating and service connection claims, and he has not provided a waiver of such initial review.  In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the additional evidence. 

The Federal Circuit has held that the Board is not allowed to consider additional evidence without having to remand the case to the agency of local jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Under DAV, the Board has no recourse, under the circumstances of this case, but to remand the case for AOJ initial consideration of the additional evidence.  While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as this matter must be remanded for the additional development set forth below, a remand for AOJ initial consideration is appropriate.

As to the issue of service connection for a heart disorder, a VA ischemic heart disease examination report dated in March 2011 shows that it was indicated that the Veteran did not have ischemic heart disease.  There was no explanation made by the examiner for the conclusion made, there was no reference made to the Veteran's cardiac history, and there was no related diagnosis.  In this regard, the Veteran has a long history of treatment for reported chest pain, bradycardia, hypertension, and near syncope.  He is also status post pacemaker placement.  As such, the Board finds that a remand is necessary in order to obtain an opinion which is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

As to the issue of service connection for erectile dysfunction, during the April 2013 hearing, it was suggested that the Veteran's erectile dysfunction may, in part, be the result of medication that he is taking for his now-service-connected PTSD.  In light of the grant of service connection for PTSD hereinabove, the Board finds that an opinion should be obtained to determine whether medication for the service-connected PTSD either caused or aggravates the Veteran's asserted erectile dysfunction.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall obtain any relevant ongoing VA treatment records of the Veteran for his bilateral hearing loss, bilateral eye, heart, and erectile dysfunction disabilities that are not yet of record, and associate those documents with the claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted heart disorder.  The examination must be conducted by a VA examiner that has not previously examined the Veteran. 

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 
The examiner is specifically requested to state whether it is at least as likely as not that the Veteran has ischemic heart disease.  In doing so, the examiner must provide a complete rationale for the stated opinion, addressing the Veteran's specific cardiac symptoms and history.

The examiner must also comment on the onset and any continuity of symptomatology reported and opine as to whether it is at least as likely as not that any other heart disorder found to be present is related to or had its onset during service or within the initial year after separation, or is caused or aggravated by a service-connected disability or any other disorder related to service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a heart disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted erectile dysfunction.  The examination must be conducted by a VA examiner that has not previously examined the Veteran.

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is directed to address all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's current erectile dysfunction had its onset in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current erectile dysfunction was caused (in whole or in part) by his service-connected PTSD, to specifically include medication taken for treatment of such?

(c)  Is it at least as likely as not that the Veteran's current erectile dysfunction is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD, or any treatment for such service-connected disability, to include medication taken therefor?
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims, specifically include consideration of all examination and treatment records associated with both the paper and Virtual VA claims files (including April 2013 VA examination reports and VA outpatient treatment records dated through August 2012).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


